FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                      June 9, 2008
                    UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                      Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,                      No. 07-4212
          v.                                           District of Utah
 RAMON SALAZAR-CERVANTES,                      (D.C. No. 2:06-CR-006 TC-5)

               Defendant-Appellant.


                           ORDER AND JUDGMENT *


Before TACHA, KELLY and McCONNELL, Circuit Judges.


      Plaintiff-Appellee Ramon Salazar-Cervantes pleaded guilty to conspiracy to

distribute 500 grams or more of a mixture or substance containing

methamphetamine, in violation of 21 U.S.C. § 846. Although the district court

calculated a guidelines range of 168-210 months, the court sentenced him to the

statutory mandatory minimum of ten years. Mr. Salazar-Cervantes now seeks to


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
appeal that sentence on the ground that the facts that triggered application of the

mandatory minimum were neither admitted nor found by a jury.

       As part of his plea agreement, Mr. Salazar-Cervantes waived his right to

appeal any sentence imposed upon him, with certain exceptions not applicable

here. The agreement stated that he had decided to enter the plea “after full and

careful thought, with the advice of counsel, and with a full understanding of my

rights, the facts and circumstances of the case and the consequences of the plea.”

Dist. Dkt. Doc. 369, at 7. At the change of plea hearing, he orally confirmed that

he understood that he was waiving his right to appeal the sentence. In its

appellate brief, the government moves for enforcement of the plea waiver and

dismissal of the appeal. In his opening brief, the defendant does not mention the

appeal waiver, and offers no reason why it should not be enforced. The defendant

did not file a reply brief.

       We have examined the record and conclude that the appellate waiver in this

case satisfies the criteria set forth in United States v. Hahn, 359 F.3d 1315 (10th

Cir. 2004) (en banc). We therefore DISMISS this appeal.

                                                     Entered for the Court

                                                     Michael W. McConnell
                                                     Circuit Judge




                                         -2-